Title: To James Madison from James Leander Cathcart, 26 August 1802
From: Cathcart, James Leander
To: Madison, James


					
						Sir
						Leghorn Augt. 26th. 1802
					
					In addition to my dispatch of yesterday give me leave respectfully to submit to the Presidents 

decision—Whether, supposing government should think proper to put an end to the War with Tripoli 

without prosecuting it to extremity; it would not be to the interest of the United States to embark 

Hamet Pacha on board our Comodores Ship & proceed with him before Tripoli, to then inform his 

brother Jouseph that our intentions were to conclude a permanent Treaty with him provided he would 

agree upon terms of reciprocity & mutual convenience, that should he think proper to comply with the 

terms which we would dictate, that on his giving his brother Hamet his promise of perpetual protection 

& installing him with the rights & immunity’s appertaining to the Beylic of Derna & Bengazi according to 

his promise, that we would land him & his suite at Derna the seat of his governt. that otherwise we 

would make use of such means as God had already placed in our hands, which join’d to our influence at 

the sublime Port, who were inform’d & well satisfied of the justness of our cause, we made no doubt 

would enable us to seat the said Hamet Pacha upon the Throne of his forefathers.
					I presume from Jouseph Pachas present situation that he would prescribe to any terms sooner 

than try the experiment & that we would thereby be enabled to conclude a treaty upon honorable 

terms, which to insure its continuance ought to be prescribed with moderation.
					Enclosed is a copy of Mr. Eatons letter to me of the 12th. of July with my addition to it which I 

have made circular & an other from Algiers which was handed to me by Mr. Appleton a few days ago.  I 

have receiv’d no other intelligence from Barbary since my last worthy your attention & remain very 

respectfully, Sir Yr. very Obnt. Hble Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
